                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 1 of 15 Page ID #:1




            1    Matthew S. Parmet (CSB # 296742)
                 matt@parmet.law
            2    PARMET PC
                 340 S. Lemon Ave., #1228
            3
                 Walnut, CA 91789
            4    phone 713 999 5228
                 fax     713 999 1187
            5
                 Attorneys for Plaintiff
            6

            7

            8                                   UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
            9
                                                     EASTERN DIVISION
            10
                 JOSEPH MORSA, individually and on behalf of         Case No. 5:20-01035
            11   all others similarly situated,
                                                                     Plaintiff’s Original Class And Collective
            12                             Plaintiff,                Action Complaint for Damages

            13                                                        1.   Failure to pay overtime compensation
PARMET PC




                 vs.
                                                                           (Fair Labor Standards Act, 29 U.S.C.
            14                                                             § 201, et seq.)
                 TAYLOR UNDERGROUND, INC.,
                                                                      2.   Failure to pay wages (CAL. LAB. CODE
            15
                                           Defendant.                      §§ 510, 1194, 1194.5; IWC Wage
            16                                                             Orders)
                                                                      3.   Failure to provide compensation for
            17                                                             missed meal and rest periods (CAL.
                                                                           LAB. CODE §§ 226.7, 512; IWC Wage
            18                                                             Orders)
                                                                      4.   Waiting time penalties (CAL. LAB.
            19
                                                                           CODE § 203)
            20
                                                                      5.   Violation of Unfair Competition Law
                                                                           (CAL. BUS. & PROF. CODE §§ 17200, et
            21                                                             seq.)

            22                                               SUMMARY

            23           1.      Plaintiff Joseph Morsa worked for Defendant Taylor Underground, Inc. (Taylor

            24   Underground) as a Foreman.

            25           2.      Morsa and other workers like him regularly worked in excess of 8 hours in a day and

            26   40 hours in a week.

            27           3.      But Taylor Underground did not pay Morsa and other workers like him proper

            28   overtime pay for all of these hours.

                 Pl’s Original Complaint                                                                        -1-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 2 of 15 Page ID #:2




            1            4.        Taylor Underground excluded certain compensable hours Morsa worked from the
            2    hours Taylor Underground used to calculate Morsa’s pay, thus reducing the number of weekly
            3    overtime hours for which it paid Morsa.
            4            5.        Similarly, because Taylor Underground excluded certain compensable hours Morsa
            5    worked from his pay, it reduced the number of hours it paid Morsa for work in excess of 8 hours in
            6    a day, in excess of 40 in a workweek, and for hours worked in 7 consecutive days as mandated by
            7    California law.
            8            6.        Further, Taylor Underground did not provide required meal periods and rest periods
            9    to Morsa and other workers like him mandated by California law.
            10           7.        This action seeks to recover the unpaid overtime wages and other damages Taylor
            11   Underground owes to Morsa and other workers like him.
            12                                           JURISDICTION AND VENUE
            13           8.        This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
PARMET PC




            14   this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).
            15           9.        This Court has original jurisdiction over this action pursuant to the jurisdictional
            16   provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d).
            17           10.       This Court also has supplemental jurisdiction over the state law sub-classes pursuant
            18   to 28 U.S.C. § 1367.
            19           11.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because Taylor
            20   Underground resides in this district.
            21                                                    PARTIES
            22   A.      Plaintiff
            23           12.       Morsa is a resident of Banning, Riverside County, California.
            24           13.       Morsa was employed by Taylor Underground as Foreman from August of 2017 to
            25   January of 2020.
            26           14.       Morsa was compensated on an hourly basis.
            27           15.       Morsa was not exempt from the overtime requirements of state or federal law.
            28           16.       Morsa’s consent to be a FLSA party plaintiff is attached as Exhibit A.

                 Pl’s Original Complaint                                                                               -2-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 3 of 15 Page ID #:3




            1            17.       Morsa brings this action on behalf of himself and all other similarly situated workers,
            2    who were subjected to Taylor Underground’s illegal pay practices.
            3            18.       Taylor Underground failed to properly pay Morsa and its other hourly workers the
            4    correct overtime premium for all the hours they worked in excess of 8 or 12 in a day in violation of
            5    California law.
            6            19.       Taylor Underground also failed to properly pay Morsa and its other hourly workers
            7    the correct overtime premium for all the hours they worked in excess of 40 in a workweek in violation
            8    of the FLSA and California law.
            9            20.       Taylor Underground did not provide these workers with meal and rest periods required
            10   by California law.
            11           21.       Morsa seeks a class certification of a class under Fed. R. Civ. P. 23 under the California
            12   Labor Code, as follows:
            13           All hourly workers employed by Taylor Underground in California at any time
PARMET PC




            14           during the last 4 years who were not paid overtime for all the hours they worked
            15           in excess of 8 or 12 hours in a day or 40 hours in a workweek (California
            16           Overtime Workers).
            17           22.       Morsa also seeks a class certification of a class under Fed. R. Civ. P. 23 under the
            18   California Labor Code, as follows:
            19           All hourly workers employed by Taylor Underground in California at any time
            20           during the last 4 years who did not receive required meal and/or rest periods
            21           (California Meal/Rest Period Workers).
            22           23.       Morsa also seeks to represent a class of similarly situated employees or putative class
            23   members under the FLSA defined as follows:
            24           All hourly workers employed by Taylor Underground in the U.S. at any time
            25           during the last 3 years who were not paid overtime for all of the hours they
            26           worked in excess of 40 hours in a workweek (FLSA Workers).
            27           24.       Morsa, the FLSA Workers, the California Overtime Workers, and the California
            28   Meal/Rest Period Workers are referred to collectively as the Hourly Workers.

                 Pl’s Original Complaint                                                                                 -3-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 4 of 15 Page ID #:4




            1    B.      Defendant
            2            25.     Taylor Underground is California corporation with its headquarters and principal place
            3    of business in California.
            4            26.     Taylor Underground’s principal office in California is located in this District and
            5    Division.
            6            27.     Taylor Underground is a resident of Riverside County, California.
            7            28.     Taylor Underground is a resident of this District and Division.
            8            29.     Taylor Underground can be served with process by serving its registered agent:
            9    Thomas Kyle Taylor, 1133 N. Ramona Blvd., San Jacinto, California 92582.
            10                                            FLSA COVERAGE
            11           30.     At all relevant times, Taylor Underground has been an employer within the meaning
            12   of the Section 3(d) of the FLSA. 29 U.S.C. § 203(d).
            13           31.     At all relevant times, Taylor Underground has been part of an enterprise within the
PARMET PC




            14   meaning of Section 3(r) of the FLSA. 29 U.S.C. § 203(r).
            15           32.     At all relevant times, Taylor Underground has been part of an enterprise engaged in
            16   commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the
            17   FLSA. 29 U.S.C. § 203(s)(1). Taylor Underground has and has had employees engaged in commerce
            18   or in the production of goods for commerce, or employees handling, selling, or otherwise working on
            19   goods or materials – such as computers, smart devices, office equipment, etc. – that have been moved
            20   in or produced for commerce.
            21           33.     In each of the last 3 years, Taylor Underground has had annual gross volume of sales
            22   made or business done of at least $500,000.
            23           34.     At all relevant times, Morsa and the Hourly Workers were engaged in commerce or in
            24   the production of goods for commerce or were employees handling, selling, or otherwise working on
            25   goods or materials that have been moved in or produced for commerce.
            26           35.     Taylor Underground uniformly dictated the pay practices applied to Morsa and the
            27   Hourly Workers.
            28

                 Pl’s Original Complaint                                                                           -4-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 5 of 15 Page ID #:5




            1                                          FACTUAL BACKGROUND
            2             36.    Taylor Underground is an underground pipeline and utitlities contractor.
            3             37.    Morsa worked for Taylor Underground as a Foreman from from August of 2017 to
            4    January of 2020 in California.
            5             38.    On a typical work day, Morsa would arrive at Taylor Underground’s yard facility in the
            6    early morning hours.
            7             39.    Morsa and the members of his crew would then load tools, equipment, supplies, and
            8    other materials necessary for the day’s work into a Taylor Underground-owned truck.
            9             40.    Morsa would then drive himself and the members of the crew from the Taylor
            10   Underground yard to the job site.
            11            41.    The commute from the Taylor Underground yard to the job site was often several
            12   hours.
            13            42.    After arriving at the job site Morsa and the crew would then unload the truck and
PARMET PC




            14   commence the day’s work.
            15            43.    At the end of the day’s work , Morsa and the crew would then re-load the truck and
            16   Morsa would drive himself and the crew on the return trip back to the Taylor Underground yard.
            17            44.    After arriving back at the Taylor Underground yard, Morsa and the crew would
            18   typically then unload the truck before going home for the evening.
            19            45.    Morsa would also typically complete paperwork at the Taylor Underground yard
            20   before going home for the evening.
            21            46.    As described aboe, Morsa regularly worked in excess of 8 hours per day and even
            22   exceeded 12 hours per work on some days.
            23            47.    Morsa also regularly worked in excess of 40 hours per week.
            24            48.    During his entire employment, Taylor Underground paid Morsa by the hour for his
            25   working time.
            26            49.    Morsa reported the hours he worked to Taylor Underground on a daily basis.
            27

            28

                 Pl’s Original Complaint                                                                           -5-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 6 of 15 Page ID #:6




            1             50.    Though Morsa reported all of his hours to Taylor Underground, the company refused
            2    to count the travel hours between the Taylor Underground yard and the work site as compensable
            3    hours and refused to pay Morsa for those hours.
            4             51.    Nevertheless, Taylor Underground was fully aware that Morsa worked more than 8
            5    hours per day and more than 40 hours per week.
            6             52.    Because Taylor Underground refused to count these travel hours as compensable,
            7    Taylor Underground consistently failed to properly pay Morsa for hours worked in excess of 8 or 12
            8    in a day.
            9             53.    Similarly, because Taylor Underground refused to count these travel hours as
            10   compensable, Taylor Underground consistently failed to properly pay Morsa for hours worked in
            11   excess of 40 in a week.
            12            54.    Further, although Morsa regularly worked 10 hours or more in a day, Taylor
            13   Underground routinely denied him timely and compliant rest and meal periods and failed to pay Morsa
PARMET PC




            14   the premium wages he was owed for working through the meal and rest breaks to which he is entitled.
            15            55.    Like Morsa, the Hourly Workers worked for Taylor Underground at various times
            16   during the previous 4 years, including and up to the present, and in various locations.
            17            56.    The California Overtime Workers also regularly worked in excess of 8 or 12 hours in
            18   a day.
            19            57.    The FLSA Workers and California Overtime Workers also regularly worked in excess
            20   of 40 hours per week.
            21            58.    The California Meal/Rest Period Workers also did not receive required meal and rest
            22   breaks or premium wages for working through their meal and rest breaks.
            23            59.    The Hourly Workers were paid an hourly rate for their labor.
            24            60.    The Hourly Workers reported the hours they worked to Taylor Underground on a
            25   daily basis.
            26            61.    Though the Hourly Workers reported all of their hours to Taylor Underground, the
            27   company refused to count the travel hours between the Taylor Underground yard and the work site
            28   as compensable hours and refused to pay the Hourly Workers for those hours.

                 Pl’s Original Complaint                                                                        -6-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 7 of 15 Page ID #:7




            1            62.       Nevertheless, Taylor Underground was fully aware that the Hourly Workers worked
            2    more than 8 hours per day and more than 40 hours per week.
            3            63.       Because Taylor Underground refused to count these travel hours as compensable,
            4    Taylor Underground consistently failed to properly pay the Hourly Workers for hours worked in excess
            5    of 8 or 12 in a day.
            6            64.       Similarly, because Taylor Underground refused to count these travel hours as
            7    compensable, Taylor Underground consistently failed to properly pay the Hourly Workers for hours
            8    worked in excess of 40 in a week.
            9            65.       Further, although the Hourly Workers regularly worked 10 hours or more in a day,
            10   Taylor Underground routinely denied them timely and compliant rest and meal periods and failed to
            11   pay them the premium wages they were owed for working through the meal and rest breaks to which
            12   he is entitled.
            13           66.       Any differences in pay rates and job duties between Morsa and the Hourly Workers
PARMET PC




            14   are immaterial because Morsa and the Hourly Workers are all victims of the same illegal practices that
            15   violate the FLSA and California law.
            16           67.       Taylor Underground knew, or showed reckless disregard for whether, Morsa and the
            17   Hourly Workers were working overtime and/or through their meal and rest breaks.
            18           68.       Nonetheless, Taylor Underground failed to properly compensate Morsa and the
            19   Hourly Workers for this time.
            20           69.       Thus, Taylor Underground knew, or showed reckless disregard for whether, the
            21   conduct described in this Complaint violated the FLSA and/or California law.
            22                              CLASS AND COLLECTIVE ACTION ALLEGATIONS
            23           70.       Numerous employees have been victimized by this pattern, practice, and policy, which
            24   is willful violation of the FLSA and California law.
            25           71.       Many of these Hourly Workers worked with Morsa and reported that they were paid
            26   in the same manner and were not properly compensated for all hours worked, as required by the FLSA
            27   and California law.
            28

                 Pl’s Original Complaint                                                                           -7-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 8 of 15 Page ID #:8




            1            72.     Thus, from Morsa’s observations and discussions with these other employees, he is
            2    aware that the illegal practices or policies of Taylor Underground have been imposed on a distinct
            3    group of employees.
            4            73.     These employees were all paid an hourly rate but were denied all the overtime wages
            5    they were entitled to because Taylor Underground refused to count travel time between its yard and
            6    the work sites as compensable hours worked.
            7            74.     These Hourly Workers are victims of Taylor Underground’s unlawful compensation
            8    practices and are similarly situated to Morsa in terms of pay provisions and employment practices.
            9            75.     Taylor Underground’s failure to pay wages and overtime compensation at the rates
            10   required by the FLSA result from generally applicable, systematic policies and practices, which are not
            11   dependent on the personal circumstances of the day rate employees.
            12           76.     Thus, Morsa’s experiences are typical of the experiences of the Hourly Workers he
            13   seeks to represent.
PARMET PC




            14           77.     The specific job titles or precise job locations of these various employees does not
            15   prevent collective treatment.
            16           78.     Morsa has no interests contrary to, or in conflict with, the members of the Hourly
            17   Workers. Like each member of the proposed classes, Morsa has an interest in obtaining the unpaid
            18   overtime wages owed under state and/or federal law.
            19           79.     A class and collective action, such as the instant one, is superior to other available
            20   means for fair and efficient adjudication of the lawsuit.
            21           80.     Absent this action, many Hourly Workers likely will not obtain redress of their injuries
            22   and Taylor Underground will reap the unjust benefits of violating the FLSA and California law.
            23           81.     Furthermore, even if some of the Hourly Workers could afford individual litigation
            24   against Taylor Underground, it would be unduly burdensome to the judicial system.
            25           82.     Concentrating the litigation in one forum will promote judicial economy and parity
            26   among the claims of individual members of the classes and provide for judicial consistency.
            27

            28

                 Pl’s Original Complaint                                                                             -8-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 9 of 15 Page ID #:9




            1             83.      The questions of law and fact common to each of the Hourly Workers predominate
            2    over any questions affecting solely the individual members. Among the common questions of law and
            3    fact are:
            4                      a.      Whether Taylor Underground employed the Hourly Workers within the
            5                              meaning of the FLSA and California law;
            6                      b.      Whether the Hourly Workers were exempt from overtime;
            7                      c.      Whether the travel time hours described above are compensable under the
            8                              FLSA and California law;
            9                      d.      Whether Taylor Underground’s decision to not pay overtime to the Hourly
            10                             Workers for the travel time hours described above was made in good faith; and
            11                     e.      Whether Taylor Underground’s violation of the FLSA was willful.
            12            84.      Morsa’s claims are typical of the Hourly Workers. Morsa and the Hourly Workers
            13   have sustained damages arising out of Taylor Underground’s illegal and uniform employment policy.
PARMET PC




            14            85.      Morsa knows of no difficulty that will be encountered in the management of this
            15   litigation that would preclude its ability to go forward as a class or collective action.
            16            86.      Although the issue of damages may be somewhat individual in character, there is no
            17   detraction from the common nucleus of liability facts. Therefore, this issue does not preclude class or
            18   collective action treatment.
            19            87.      All the Hourly Workers, regardless of their precise job requirements or rates of pay,
            20   are entitled to be properly compensated for all hours worked in excess of 40 hours per week. Although
            21   the issue of damages may be individual in character, there is no detraction from the common nucleus
            22   of liability facts.
            23                             FIRST CAUSE OF ACTION—VIOLATION OF THE FLSA
            24            88.      Morsa incorporates each other allegation.
            25            89.      Taylor Underground has violated, and is violating, section 7 of the FLSA, 29 U.S.C. §
            26   207, by compensating hourly employees in an enterprise engaged in commerce or in the production
            27   of goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without
            28

                 Pl’s Original Complaint                                                                            -9-
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 10 of 15 Page ID #:10




            1     compensating the FLSA Class Members for their employment in excess of 40 hours per week at rates
            2     no less than 1.5 times the regular rates for all the overtime hours which they were employed.
            3              90.    Taylor Underground knowingly, willfully, or in reckless disregard carried out this illegal
            4     pattern and practice of failing to pay the FLSA Workers overtime compensation.
            5              91.    Taylor Underground’s failure to pay overtime compensation to these FLSA Workers
            6     was neither reasonable, nor was the decision not to pay overtime made in good faith.
            7              92.    Accordingly, Morsa and the FLSA Workers are entitled to overtime wages under the
            8     FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees, and
            9     costs.
            10             SECOND CAUSE OF ACTION—FAILURE TO PAY WAGES UNDER CALIFORNIA LAW
            11             93.    Morsa incorporates each other allegation.
            12             94.    The California Labor Code requires that all employees, including Morsa and the
            13    California Overtime Workers, receive 1.5 times their hourly rate as overtime premium compensation
PARMET PC




            14    for hours worked over 8 in one day. CAL. LAB. CODE § 510 (2017); IWC Wage Orders #1-2001 through
            15    #17-2001.
            16             95.    Despite working over 8 hours a day as part of their normal and regular shifts, Morsa
            17    and the California Overtime Workers did not receive overtime compensation for all the hours they
            18    worked over 8 in one day.
            19             96.    The California Labor Code also requires that all employees, including Morsa and the
            20    California Overtime Workers, receive 2 times the overtime premium compensation for hours worked
            21    over 12 in a day. CAL. LAB. CODE § 510 (2017); IWC Wage Orders #1-2001 through #17-2001.
            22             97.    Although Morsa and the California Overtime Workers sometimes worked over 12
            23    hours in one day, they did not receive the “double time” compensation required by California law.
            24             98.    The California Labor Code requires that all employees, including Morsa and the
            25    California Overtime Workers, receive 2 times the overtime premium compensation for hours worked
            26    over 8 in one day, in the seventh day of a workweek. CAL. LAB. CODE §§ 510, 551–52 (2017); IWC
            27    Wage Orders #1-2001 through #17-2001.
            28

                  Pl’s Original Complaint                                                                              - 10 -
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 11 of 15 Page ID #:11




            1             99.     Although Morsa and the California Class occasionally worked 7 days a week, for at
            2     least 12 hours a day, they did not receive the “double time” compensation required by California law
            3     for all hours over 8 worked on the seventh day.
            4             100.    This pattern, practice, and uniform administration of corporate policy regarding illegal
            5     employee compensation is unlawful and entitles Morsa and the California Overtime Workers to
            6     recover unpaid balance of the full amount of overtime wages owing, including liquidated damages,
            7     interest, attorneys’ fees, and costs of suit pursuant to California Labor Code section 1194.
            8                               THIRD CAUSE OF ACTION—FAILURE TO PROVIDE
            9                          COMPENSATION FOR MISSED MEAL AND REST PERIODS
            10            101.    Morsa incorporates each other allegation.
            11            102.    In accordance with the mandates of California Labor Code sections 226.7 and 512,
            12    and applicable IWC Wage Orders, Morsa and the California Meal/Rest Period Workers had the right
            13    to take two uninterrupted 30-minute meal periods for each day they worked 10 hours per day and a
PARMET PC




            14    10 minute rest period for every 4 hours worked per day. CAL. LAB. CODE §§ 226.7, 512; IWC Wage
            15    Orders #1-2001 through #17-2001.
            16            103.    Although the California Labor Code requires that all employees, including Morsa and
            17    the California Meal/Rest Period Workers, receive two, 30-minute meal-period breaks when employed
            18    for 10 hours per day, Morsa and the California Class did not receive 2 meal-period breaks for each day
            19    worked, despite working shifts of 12 hours or more. CAL. LAB. CODE § 512; IWC Wage Orders #1-
            20    2001 through #17-2001.
            21            104.    As a pattern and practice, Taylor Underground did not provide Morsa and the
            22    California Meal/Rest Period Workers with meal-period breaks, and did not provide proper
            23    compensation for this failure as required by California law.
            24            105.    Although the California Labor Code requires that all employees, including Morsa and
            25    the California Meal/Rest Period Workers, receive a 10-minute rest period for every 4 hours worked,
            26    Morsa and the California Meal/Rest Period Workers did not receive any rest periods during their shifts
            27    of 12 or more hours. CAL. LAB. CODE § 512; IWC Wage Orders #1-2001 through #17-2001.
            28

                  Pl’s Original Complaint                                                                            - 11 -
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 12 of 15 Page ID #:12




            1             106.    As a pattern and practice, Taylor Underground did not provide Morsa and the
            2     California Meal/Rest Period Workers with rest-period breaks, and did not provide proper
            3     compensation for this failure as required by California law.
            4             107.    Morsa and the California Meal/Rest Period Workers are entitled to receive
            5     compensation, at their regular rate of pay, of 1 hour for each day they were denied their lawfully
            6     required meal- and rest-periods. CAL. LAB. CODE § 512; IWC Wage Orders #1-2001 through #17-
            7     2001.
            8             108.    Taylor Underground’s policy failed to provide Morsa and the California Meal/Rest
            9     Period Workers with the legally mandated meal period breaks. Such a pattern, practice, and uniform
            10    administration of corporate policy as described herein is unlawful and creates an entitled to recovery
            11    by Morsa and the California Meal/Rest Period Workers in a civil action, for the balance of the unpaid
            12    compensation pursuant to Labor Code sections 226.7 and 512, and applicable IWC Wage Orders.
            13                         FOURTH CAUSE OF ACTION—WAITING TIME PENALTIES
PARMET PC




            14            109.    Morsa incorporates each other allegation.
            15            110.    At all relevant times, Taylor Underground was required to pay Morsa, the California
            16    Overtime Workers, and the California Meal/Rest Period Workers all wages owed in a timely fashion
            17    at the end of employment pursuant to California Labor Code sections 201 to 204.
            18            111.    As a result of Taylor Underground’s alleged California Labor Code violations, Taylor
            19    Underground regularly failed to pay Morsa, and the California Overtime Workers, the California
            20    Meal/Rest Period Workers their final wages pursuant to California Labor Code sections 201 to 204,
            21    and accordingly Taylor Underground owes waiting time penalties pursuant to California Labor Code
            22    section 203.
            23            112.    The conduct of Taylor Underground, in violation of Morsa’s, the California Overtime
            24    Workers’, and the California Meal/Rest Period Workers’ rights, was willful and was undertaken by the
            25    agents, employees, and managers of Taylor Underground.
            26            113.    Taylor Underground’s willful failure to provide Morsa, the California Overtime
            27    Workers, and the California Meal/Rest Period Workers the wages due and owing them upon separation
            28    from employment results in a continuation of wages up to 30 days from the time the wages were due.

                  Pl’s Original Complaint                                                                          - 12 -
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 13 of 15 Page ID #:13




            1             114.     Therefore, Morsa, the California Overtime Workers, and the California Meal/Rest
            2     Period Workers who have separated from employment are entitled to compensation pursuant to
            3     California Labor Code section 203.
            4                    FIFTH CAUSE OF ACTION—VIOLATION OF UNFAIR COMPETITION LAW
            5             115.     Morsa incorporates each other allegation.
            6             116.     Taylor Underground has engaged, and continues to engage, in unfair and unlawful
            7     business practices in California by practicing, employing, and utilizing the employment practices
            8     outlined above by knowingly denying employees: (1) overtime wages required under federal law; (2)
            9     overtime wages required by California law; (3) meal- and rest-period break wages; (4) accurate wage
            10    statements; and (5) waiting time penalties.
            11            117.     The actions described in this Complaint therefore violate California Labor Code
            12    Sections 226 (record keeping) and 226.8 (misclassification).
            13            118.     As a result of Taylor Underground’s failure to comply with federal and state law, Taylor
PARMET PC




            14    Underground has also violated the California Unfair Competition Law (“UCL”), CAL. BUS. & PROF.
            15    CODE § 17200, et. seq., which prohibits unfair competition by prohibiting any unlawful or unfair
            16    business actions or practices.
            17            119.     The relevant acts by Taylor Underground occurred within the 4 years preceding the
            18    filing of this action.
            19            120.     On information and belief, Taylor Underground has engaged in unlawful, deceptive,
            20    and unfair business practices, pursuant to California’s Business and Professions Code section 17200,
            21    et seq., including those set forth above, depriving Morsa, the California Overtime Workers, and the
            22    California Meal/Rest Period Workers of minimum working condition standards and conditions under
            23    California law and IWC Wage Orders as set forth above.
            24            121.     Morsa, the California Overtime Workers, and the California Meal/Rest Period Workers
            25    are entitled to restitution for at least the following: restitution for unpaid overtime wages and unpaid
            26    California Labor Code § 203 continuation wages.
            27

            28

                  Pl’s Original Complaint                                                                             - 13 -
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 14 of 15 Page ID #:14




            1             122.    Morsa, the California Overtime Workers, and the California Meal/Rest Period Workers
            2     are also entitled to permanent injunctive and declaratory relief prohibiting Taylor Underground from
            3     engaging in the violations and other misconduct referred to above.
            4             123.    Taylor Underground is also liable for fees and costs pursuant to California Code of
            5     Civil Procedure section 1021.5 and other applicable law.
            6                                                  RELIEF SOUGHT
            7             124.    Morsa prays for judgment against Taylor Underground as follows:
            8                     a.        For an order certifying a class action under Rule 23 for the purposes of the
            9                               claims under California law;
            10                    b.        For an order certifying this case as a collective action for the purposes of the
            11                              FLSA claims;
            12                    c.        For an order finding Taylor Underground liable for violations of state and
            13                              federal wage laws with respect to Morsa and all the Hourly Workers covered
PARMET PC




            14                              by this case;
            15                    d.        For a judgment awarding all unpaid wages, liquidated damages, and/or penalty
            16                              damages, to Morsa and all the Hourly Workers covered by this case;
            17                    e.        For a judgment awarding Morsa and all the Hourly Workers covered by this
            18                              case their costs of this action;
            19                    f.        For a judgment awarding Morsa and all the Hourly Workers covered by this
            20                              case their attorneys’ fees;
            21                    g.        For a judgment awarding Morsa and all the Hourly Workers covered by this
            22                              case pre- and post-judgment interest at the highest rates allowed by law; and
            23                    h.        For all such other and further relief as may be necessary and appropriate.
            24

            25

            26

            27

            28

                  Pl’s Original Complaint                                                                                - 14 -
                 Case 5:20-cv-01035-ODW-SP Document 1 Filed 05/15/20 Page 15 of 15 Page ID #:15



                  Date: May 15, 2020
            1

            2                                              Respectfully submitted,

            3                                                     /s/ Matthew S. Parmet
                                                           By: _____________________________
            4                                                      Matthew S. Parmet
                                                                   (CSB # 296742)
            5
                                                                   matt@parmet.law
            6                                              PARMET PC
                                                           340 S. Lemon Ave., #1228
            7                                              Walnut, CA 91789
                                                           phone 713 999 5228
            8                                              fax     713 999 1187
            9                                              Attorneys for Plaintiff
            10

            11

            12

            13
PARMET PC




            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28

                  Pl’s Original Complaint                                                      - 15 -
